DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of May 3, 2019 which canceled claims 1-5 and added new claims 6-11.

Drawings
The drawings are objected to because claim 1 should be provided with cross-hatching in order to provide a clear understanding of the flow passages and elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are vague and indefinite because in line 6 the spring is set forth as having “a spring force configured such that…”. This phrase is confusing because a “spring force” is not a physical element and therefore cannot be configure or constructed in a particular way. The force can have a magnitude and direction bot it cannot be configured. The spring can be configured. Claim 6 is also vague and indefinite because in lines 6 and 7 the spring is said to be actuated when pressure above atmosphere is reached. It is unclear what pressures (from the variety of pressures present in the compressor) are acting on the valve and therefore it is unclear 
In claims 7-9 are vague and indefinite because it is unclear which of the earlier plurality of members are being referred to by “the spring” and “the closure element”.
Claim 10 is vague and indefinite because it is unclear what the reference frame is for “vicinity”.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



6 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fites (USPN 2,951,633).
Fites discloses a rotary compressor 2 (screw compressor is only set forth in the preamble and is non-limiting), a housing 6, 9, 10, a relief valve 62, which as shown is a helical spring biasing a closure member. The spring force and the pressures acting across the closure member control actuation of the valve. The spring loaded closing mechanism is arranged in a vicinity of an inlet connector 68 of the compressor (claim 10). As set forth in the paragraph spanning col. 6 and 7 a pressure supplied by 64 that is above atmospheric pressure causes valve actuation. Lastly, there is a ventilation line 67 from the relief valve 62 to the inlet connector.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fites as applied to claims 6 and 7 above, and further in view of Hebrard et al (USPAP 2018/0372087).
As set forth above Fites discloses a compressor as claimed including a spring biased relief valve. Fites does not disclose that the closure member of the relief valve is a ball. Hebrard et al discloses a compressor and in the embodiment of Fig. 5 discloses a spring biased relief valve 33 having a closure member which is a ball.
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the ball closure member of Hebrard et al for the disk shaped closure member of Hebrard et al since disk and ball type closure members are recognized as equivalence for their use in the valve art and selection of any .
	
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fites as applied to claims 6 and 7 above, and further in view of Rein (USPN 5,584,673).
As set forth above Fites discloses a compressor as claimed including a rotary positive displacement compressor. Fites does not disclose that the compressor is a screw compressor. Rein discloses a similar compression system Fig. 1 with a screw compressor 1 and a relief valve 24.
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the screw compressor of Rein for the rotary valve compressor (Fig. 2) since screw and vane type compression mechanisms are recognized as equivalence for their use in the valve art and selection of any of these known equivalents to provide the opening and closing member would be within the level of ordinary skill in the art (Note MPEP 2144.06).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boller et al and Doubleday et al disclose compression systems having relief valves.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        





February 27, 2021